ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112 Second Paragraph
2.	Per Examiner’s amendments with respect to claims 7, 10 , 11 and 12 the Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action, has been withdrawn.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. David Longo(Reg. # 53,235) on 05/25/2022.  The application has been amended as follows:  
As per claim 7, the entire claim 7 has been replaced by the following amended claim 7:
--7.     A remote operation system that remotely operates a construction machine provided with an operation member, the remote operation system comprising:
a main operating device that includes a remote operation member for accepting operation from an operator and remotely operates the construction machine; and
a slave operating device communicably connected to the main operating device,
wherein
the slave operating device includes:
a first communication unit that transmits type information for specifying a model of the construction machine and type information for specifying a model of the slave operating device to the main operating device and receives an operation instruction of the remote operation member transmitted from the main operating device, and
an operating mechanism that directly operates the operation member of the construction machine based on an operation instruction received by the first communication unit, and
the main operating device further includes:
a second communication unit that receives the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device transmitted from the slave operating device, and
a controller that acquires, from correction information, a correction value corresponding to a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device received by the second communication unit for matching an operation characteristic of the slave operating device with an operation characteristic of the main operating device, corrects an operation instruction accepted by the remote operation member based on the acquired correction value, and causes the second communication unit to transmit the operation instruction to the slave operating device, and
the correction information having the correction value registered in association with a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device.-- 
As per claim 10, the entire claim 10 has been replaced by the following amended claim 10:
 --10.    The remote operation system according to claim 7, wherein
the slave operating device further includes a second memory that in advance stores the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device, and
when receiving an acquisition request for the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device from the main operating device, the first communication unit transmits the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device stored in the second memory to the main operating device.--
As per claim 11, the entire claim 11 has been replaced by the following amended claim 11:
--11.    The remote operation system according to claim 7, wherein the correction information has a regulation value registered in advance, the regulation value regulating a stroke of the remote operation member to prevent an  operation instruction larger than a maximum value of an  operation instruction that can be coped with by the operating mechanism of the slave operating device from being input to the slave operating device.--
As per claim 12, the entire claim 12 has been replaced by the following amended claim 12:
--12.  A main operating device communicably connected to a slave operating device that directly operates an operation member of a construction machine in order to remotely operate the construction machine, the main operating device comprising:
a communication unit that receives type information for specifying a model of the construction machine and type information for specifying a model of the slave operating device transmitted from the slave operating device;
a remote operation member that accepts operation from an operator; and
a controller that acquires, from correction information, a correction value corresponding to a combination of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device received by the communication unit for matching an operation characteristic of the slave operating device with an operation characteristic of the main operating device, corrects an   operation instruction accepted by the remote operation member based on the acquired correction value, and causes the communication unit to transmit the   operation instruction to the slave operating device,
wherein the correction information has the correction value registered in association with a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device.--
Allowable Subject Matter
4.	  Remaining Claims 7-12 are allowed.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
	The Closest Prior Art of records, Dudeck et al. (USP 2004/0090117) teaches,  
a remote control system of an electric  excavator, comprising a simulation  operation part, which comprises a display, a high definition infrared camera and high precision potentiometer handle. Infrared high-definition camera for   transmitting the construction site image to the display driver according to the image by operating a high precision potentiometer handle controlling generating corresponding executable instructions, a CAN bus transceiver connected with the simulative operation section port signal, adapted to receiving and  transmitting sending out executive instructions; digging machine executing part, it connected with the CAN bus transceiver port signal, and comprising a sensor assembly, the sensor assembly through CAN bus transceiver back digging machine state information to the simulative operation section while reading CAN bus transceiver  sends the execution command, and executing the corresponding action. The technical solution can realize the normal construction of severe environment, improve the working condition of the excavator operator.

 Regarding Claim 7, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination  a remote operation system that remotely operates a construction machine provided with an operation member, the remote operation system comprising: a main operating device that includes a remote operation member for accepting operation from an operator and remotely operates the construction machine; and a slave operating device communicably connected to the main operating device,
wherein the slave operating device includes: a first communication unit that transmits type information for specifying a model of the construction machine and type information for specifying a model of the slave operating device to the main operating device and receives an operation instruction of the remote operation member transmitted from the main operating device, and an operating mechanism that directly operates the operation member of the construction machine based on an operation instruction received by the first communication unit, and the main operating device further includes: a second communication unit that receives the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device transmitted from the slave operating device, and a controller that acquires, from correction information, a correction value corresponding to a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device received by the second communication unit for matching an operation characteristic of the slave operating device with an operation characteristic of the main operating device, corrects an operation instruction accepted by the remote operation member based on the acquired correction value, and causes the second communication unit to transmit the operation instruction to the slave operating device, and the correction information having the correction value registered in association with a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device.
 
Regarding Claim 12, the prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a  main operating device communicably connected to a slave operating device that directly operates an operation member of a construction machine in order to remotely operate the construction machine, the main operating device comprising: a communication unit that receives type information for specifying a model of the construction machine and type information for specifying a model of the slave operating device transmitted from the slave operating device; a remote operation member that accepts operation from an operator; and a controller that acquires, from correction information, a correction value corresponding to a combination of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device received by the communication unit for matching an operation characteristic of the slave operating device with an operation characteristic of the main operating device, corrects an   operation instruction accepted by the remote operation member based on the acquired correction value, and causes the communication unit to transmit the   operation instruction to the slave operating device, wherein the correction information has the correction value registered in association with a combination pattern of the type information for specifying the model of the construction machine and the type information for specifying the model of the slave operating device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663